Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 11, 15-20, 27-30, 37-40 is pending.
	Applicants response filed 6/14/2021 has been received and entered in the application.
  	
Action Summary

Claim 11, 15-20, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alawi (WO 2012/099479, submitted in the IDS dated 3/8/2017) of record and in view of Segira (DMSO – The Real Miracle Solution, May 2011, pages 1-13) is maintained with modification due to applicants amendment of claims.
Claims 31-33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alawi (WO 2012/099479, submitted in the IDS dated 3/8/2017)and Segira (DMSO – The Real Miracle Solution, May 2011, pages 1-13) both are of record and in view of Florfenicol (The United States Pharmacopeial Convention, 2007, pages 1-6) all are record as applied to claims 11, 14-20, 27-30, 34-36 above, and further in view of Barbot (EP 1830885) is withdrawn due to applicants amendment of claims.

Response to Arguments


With regards to the Declaration submitted by Florence Guimberteau recites that DMSO is not cited at all in Alwai and glycerine formal is cited as a solubilizing agent. And DMSO nor glycerine formal is not used in examples of Alwai.  This argument has been fully considered but has not be persuasive.  Alawi does teaches DMSO with a dielectric point of 46.7 to improve stability (page 18).  And the instant claims do not recite the purpose of DSMO.  It appears that the declaration is asserting that since DMSO nor glycerine formal is not used in any examples in Alwai; that somehow Alwai is not teaching of DMSO or glycerine formal.  This is not the case.  Applicant's statements are tantamount to an assertion that Alwai fails to provide an enabling disclosure because it does not provide experimental data proving that DMSO or glycerine in the composition of meloxicam. Alawi teaches that the NSAID may be meloxicam, piroxicam (page 13, lines 5-10).  Alawi teaches that the non-aqueous solvent may be glycerine formal (page 19, lines 8).  Alawi teaches that the composition is useful in the treatment of cows, sheep, goats or other animal commonly used in the dairy industry (page 23, lines 16-17).   Alawi teaches that the composition may be injected subcutaneously or intramuscularly (page 23, line 9), even if the reference fails to prove efficacy using a working example of the same (which, for the record, the Examiner does not concede that a lack of a working example or data is indicative of a lack of efficacy for this particular combination). Regardless, however, references applied under 35 U.S.C. 103(a) constitute prior art for all they teach. See MPEP §2121.01[R-3](II), which states, “Therefore, ‘a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.’ Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).”   Moreover, the argument that the reference is non-enabled because there is no data or example demonstrating any efficacy or success in the treatment of ALS with GRA antagonist is unpersuasive because this is simply an allegation unsupported by facts, which are specifically required to establish non-enablement of a reference. See MPEP §2121[R-6](I), which states, "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has provided nothing more than allegations in the absence of facts to support his assertion that Wu et al. is not enabled and, thus, fails to establish a lack of operability of the cited reference. Moreover, for the record, Applicant’s urging of non-enablement of the reference on the basis that Alwai fails to provide data or an example demonstrating efficacy or success of DMSO or glycerol formal in a composition contradicts the guidance provided in MPEP §2121.01[R-3] states that, “A reference contains an ‘enabling disclosure' if the public was in possession of the claimed invention In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985)." Thus, contrary to Applicant’s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of an example, has not been provided in the reference. 
Applicants argue that the Declaration asserts in paragraph 12 that Segura does not disclose nor suggest that DMSO can potentiate florfenicol or meloxicam.  This argument has been fully considered but has not be persuasive. It appears that the applicants and the declaration are reading limitations into the instant claims. Nowhere does the instant claims recite that DMSO is for the purpose of potentiate florfenicol or meloxicam activity.  Segira teaches that DMSO acts as a carrier for other substances or drugs and it also potentiates their effect. In fact, certain drugs dissolved in DMSO, such as corticoids, antibiotics and insulin, may be used in a lower dose than usual without reducing their therapeutic efficacy and in addition, their undesirable side effects are greatly diminished.  Thus, taking the cited art, one of ordinary skills would have been motivated to employ DMSO because DMSO is known to potentiate antibiotics with reduced dosage and without causing undesirable side effects with a reasonable expectation of success absence evidence to the contrary.  Again, the instant claims are not drawn to a composition that recite Cmax or Tmax result from administering said composition.  However, the Cmax and Tmax does not further limit the composition nor is instantly claimed.  The figure submitted shows only DMSO and glycerol formal, there are not active agents (e.g. florfenicol or meloxicam) and therefore this figures does not 
Applicants argue that the Declaration asserts in paragraph 16, that applicant conducted an experiment to find the best solubility of 0.5% meloxicam, with 40% florfenicol, glycerol formal in increasing amount of DMSO.  This argument has been fully considered but has not been found persuasive.  The figure submitted shows only DMSO and glycerol formal with meloxicam, there are no data of florfenicol alone nor is there data of the combination of florfenicol with meloxicam (emphasis added).  The figure provided does not demonstrate unexpected results, only the stability of meloxicam.
Applicants asserts that Alawi clearly excludes florfenicol form his invention:  florfenicol is distinguishable from antibiotics.  This argument has been fully considered but has not been found persuasive.  This is only partially true, Alwai teaches in the background that WO 02/41899 that exemplified types of antibiotics such as florfenicol, gentamicin and oxytetracycline are distinguishable from the antibiotics such as beta lactam and macrolide antibiotics.  This is not a teaching away, this is merely stating that different antibiotics are preferred, which are in a different class.  This is also verified by the fact that the claims of Alwai recites the transitional claim language of “includes”. In which the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 

Applicants again argue that putting aside that Segira is a miracle solution, it must be noted that the present invention relates to a parenteral veterinary composition.  This is mere assertion without merits.  And that Segira does not disclose nor suggest that DMSO can be combined with both active ingredients nor that DMSO can potentiate florfenicol or meloxicam. This argument has been considered but has not been found persuasive. It appears that applicants are reading limitation in which are not presented in the instant claims for example: DMSO can potentiate florfenicol or meloxicam.  Applicants are reminded that the instant claims are drawn to a composition and not a method of potentiate florfenicol or meloxicam.   Alawi does in fact disclose the addition of DSMO (claim 4).  And Segira teaches that DMSO acts as a carrier for other substances or drugs and it also potentiates their effect. In fact, certain drugs dissolved in DMSO, such as corticoids, antibiotics and insulin, may be used in a lower dose than usual without reducing their therapeutic efficacy and in addition, their undesirable side effects are greatly diminished.  Given that Alawi discloses the addition of DMSO, and Segira disclosed potentiates their effect of DMSO, provides motivation (emphasis added) to provided the concentration of 40% (page 6) – 90% (page 7) with a reasonable expectation of success absence evidence to the contrary.  It would have been obvious to optimize the concentration of DMSO with a reasonable expectation of success because DMSO is known in the art to potentiates their effects as disclosed by Segira.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Applicants argue that Segura does not disclose nor suggest that DMSO can potentiate florfenicol or meloxicam specifically.  This argument has been fully considered but has not been found persuasive.  It appears that applicants are arguing a limitation in which is not presented in the instant claims.  Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 	Applicants again argue that because Segira is disclosed for use to humans cannot possibly be used for animals and therefore teaches away from the instant claims.  This argument has been fully considered but has not been found persuasive. Alawi does in fact disclose the addition of DSMO (claim 4).  And Segira teaches that DMSO acts as a carrier for other substances or drugs and it also potentiates their effect. In fact, certain drugs dissolved in DMSO, such as corticoids, antibiotics and insulin, may be used in a lower dose than usual without reducing their therapeutic efficacy and in addition, their undesirable side effects are greatly diminished.  Given that Alawi 
	Applicants argue that Alawi excludes florfenicol and is only relevant only because it discloses DMSO. The argument has been fully considered but has not been found persuasive.  As stated above, the teachings of Alawi may contain other active agents.  Alawi teaches an injectable composition when used for the treatment of a microbial infection in a animal, wherein the composition includes a) a non-steroidal anti-inflammatory drug (NSAID); b) an antibiotic, in that the composition includes a non-aqueous solvent and the NSAID and antibiotic in the composition are dissolved in the non-aqueous solvent (abstract).  Alawi teaches that the NSAID may be meloxicam, piroxicam (page 13, lines 5-10)(emphasis added).  Alawi disclose the addition of DSMO (claim 4).  And Segira teaches that DMSO acts as a carrier for other substances or drugs and it also potentiates their effect. In fact, certain drugs dissolved in DMSO, such as corticoids, antibiotics and insulin, may be used in a lower dose than usual without reducing their therapeutic efficacy and in addition, their undesirable side effects are greatly diminished.  Given that Alawi discloses the addition of DMSO, and Segira disclosed potentiates their effect of DMSO, provides motivation (emphasis added) to provided the concentration of 40% (page 6) – 90% (page 7) with a reasonable expectation of success absence evidence to the contrary.  It would have been obvious to optimize the concentration of DMSO with a reasonable expectation of success because DMSO is known in the art to potentiates their effects as disclosed by Segira.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

	Applicants argue that example 1 gives rise to unexpected results because example 1 demonstrates that are no interaction between active ingredients. This augment has been fully considered but has not been found persuasive.  First, the instant claims are not commensurate in scope of example 1 or 2.  Second, the instant claims are not drawn to the active ingredients having no interaction.  And example 2 is drawn to florfenicol and ketoprofen, in which ketoprofen is not an elected specie.  Further, example 1 and 2 only state that the composition is stable.  Applicants has not shown meloxicam or florfenicol alone, with and/or without DMSO in order to establish what is expected in order to established unexpected results.  Applicant has provided not data in which to support asserted unexpected results.
	Applicants argue that somehow because Alawi teaches several embodiments teaches away from the instant claims.  This argument has been fully In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	
Previous Rejection with Modification due to applicant’s amendment of claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11, 15-20, 27-30, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alawi (WO 2012/099479, submitted in the IDS dated 3/8/2017), Segira (DMSO – The Real Miracle Solution, May 2011, pages 1-13),  Florfenicol (The United States Pharmacopeial Convention, 2007, pages 1-6) in view of Barbot (EP 1830885.) all are record.

Alawi teaches an injectable composition when used for the treatment of a microbial infection in an animal, wherein the composition includes a) a non-steroidal anti-inflammatory drug (NSAID); b) an antibiotic, in that the composition includes a non-aqueous solvent and the NSAID and antibiotic in the composition are dissolved in the non-aqueous solvent (abstract).  Alawi teaches that the NSAID may be meloxicam, piroxicam (page 13, lines 5-10).  Alawi teaches that the non-aqueous solvent may be glycerine formal (page 19, lines 8).  Alawi teaches that the composition is useful in the treatment of cows, sheep, goats or other animal commonly used in the dairy industry subcutaneously or intramuscularly (page 23, line 9).  Alawi teaches meloxicam in a concentration of 1% w/v (page 14, lines 7-8). Alawi teaches that flexipack (e.g. kit) is typically a container made from a mixture of high and low density polyethylene.  Alawi teaches DMSO with a dielectric point of 46.7 to improve stability (page 18). Such packaging is readily available from many manufactures (page 24, lines 16-19).  
	Alawi does not teach DMSO at 35% nor florfenicol in a concentration of 35 wt% to 45wt%.
	
	*Florfenicol teaches that Florfenicol is used for veterinary and is a broad-spectrum, primarily bacteriostatic, antibiotic with a range of activity similar to that of chloramphenicol, including many gram-negative and gram-positive organisms; however, florfenicol does not carry the risk of inducing human aplastic anemia that is associated with chloramphenicol.{R-13} Florfenicol has been demonstrated to be active in vitro and in vivo against Mannheimia (Pasteurella) haemolytica, Pasteurella multocida, and Haemophilus somnus.{R-1; 2} In vitro studies have demonstrated florfenicol activity against Enterobacter cloacae, Escherichia coli, Klebsiella pneumoniae, Salmonella typhi, and Shigella dysenteriae{R-2; 15; 16} but with at least a 2- to 10-fold higher minimum inhibitory concentration than that for the Mannheimia, Pasteurella and Haemophilus species listed above.{R-15; 16} It also has activity against some chloramphenicolresistant strains of bacteria,{R-17} possibly because it is less affected by the major enzyme produced in plasmid-mediated bacterial resistance against 

	Barbot teach that florfenicol is present in an amount of 30% to 45% w/v (claim 4).  Barbot teaches that higher concentration of florfenicol is effective in the treatment of microbial infections in an animal (claim 1).  Barbot teaches that Bovine respiratory disease (BRD) has been one of the leading causes of economic loss to both the dairy and beef industries throughout the world.  Barbot teaches that infectious diseases such as swine respiratory disease, footrot, acute mastitis, pinkeye (infectious keratoconjunctivitis), acute pneumonia, metritis and enteritis may be treated with the administration of florfenicol.

Segira teaches that DMSO acts as a carrier for other substances or drugs and it also potentiates their effect. In fact, certain drugs dissolved in DMSO, such as corticoids, antibiotics and insulin, may be used in a lower dose than usual without
reducing their therapeutic efficacy and in addition, their undesirable side effects are greatly diminished. Also, drugs are able to pass through the blood-brain barrier which is usually impenetrable (Page 2).  Segira teaches that DMSO is in the concentration of 40% (page 6) – 90% (page 7).

	It would have been obvious to combine meloxicam and florfenicol together to treat infection.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):  It is prima facie obvious to combine two compositions each of 
It would have been obvious to one of ordinary skills in the art to employ the concentration of florfenicol of 30% to 45% w/v.  One would have been motivated to employ the concentration of florfenicol at 30% to 45% w/v because it is known in the art that higher concentration of florfenicol is effective in the treatment of microbial infections in an animal with a reasonable expectation of success absence evidence to the contrary.

	It would have been obvious to one of ordinary skills in the art to prepare the composition of Alawi and Segira to include the solvent DMSO (dimethylsulphoxide).  One would have been motivated to add DMSO to the composition of Alawi and Segira because it is known in the art that DMSO acts as a carrier for other substances or drugs and it also potentiates their effect. In fact, certain drugs dissolved in DMSO, such as corticoids, antibiotics and insulin, may be used in a lower dose than usual without reducing their therapeutic efficacy and in addition, their undesirable side effects are 
	It would have been obvious to one of ordinary skills in the art to optimize the concentration of DMSO, glycerine formal and meloxicam.  One would have been motivated to optimize the concentration of DMSO because it is known in the art that DMSO is administered in the concentration of 40% -90% and meloxicam in the concentration of 1% w/v as taught by both with a reasonable expectation of success absence evidence to the contrary.  And it would have been obvious to add as much of glycerine formal as needed and to optimize to achieve the desired effect, since the instant specification does not define how much is to the amount desired.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.  Still Further, it is obvious to vary and/or optimize the amount of DMSO and meloxicam provided in the composition, according to the guidance provided by Segura and Alawi, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft 
	 

	With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed (e.g respiratory disease or disorder that affects the lower respiratory tract). The cited art does disclose that meloxicam and florfenicol are useful in the treatment of microbial infections which would include respiratory disease or disorder with the same administration of meloxicam and florfenicol (same compounds) to treat microbial infections (same patient population) with a reasonable expectation of success.  
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting for the composition claims.  
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

NEW
Claim Objections
11, 18, 20, 38-40 objected to because of the following informalities:  Instant claims 11, 18, 20, 38-40 recite “qs”, which should recite “q.s.”.  Appropriate correction is required.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 11, 15-20, 27-30, 37-40 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627